PER CURIAM.
Jinkins Hopkins seeks to appeal the district court’s order denying his motion under 28 U.S.C. § 2255 (2000). He raises a claim under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) , asserting that his sentence on three charges arising out of a marijuana conspiracy violates the statutory maximum set forth in 21 U.S.C. § 841(b)(4) (2000). The decision in Apprendi issued prior to Hopkins’ conviction, and he did not object to his sentence in light of Apprendi. Accordingly, this claim is proeedurally barred. See Bousley v. United States, 523 U.S. 614, 622, 118 S.Ct. 1604, 140 L.Ed.2d 828 (1998); United States v. Sanders, 247 F.3d 139, 145 (4th Cir.), cert. denied, — U.S. -, 122 S.Ct. 573, 151 L.Ed.2d 445 (2001) . Thus, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.